DETAILED ACTION
This final Office action is in response to the claims filed on January 10, 2020.
Status of claims: claims 1-9 and 11-16 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 08-100580 A to Kataoka in view of US 2020/0372441 to Ruffkess et al. (hereinafter “Ruffkess”).
Kataoka discloses a system for receiving delivery of an item comprising:
a door 3 including at least one passage 5 formed therethrough, the passage shaped to receive the item through the door, 
a hatch 6 movably located on the door and arranged at least partially over the passage formed through the door, wherein the hatch is adjustably movable over the passage between a 
an actuator 9 coupled with the hatch for moving the hatch between the one or more open positions and the closed position;
a controller 14 in electronic communication with the actuator and
a sensor 16 in communication with the controller for detecting a fob 15 when the fob is in proximity to the sensor, the sensor located adjacent to the door.
Kataoka fails to disclose wherein, in response to the sensor detecting the fob being in proximity to the sensor, the controller queries one or more delivery parameters associated with the fob detected as being in proximity to the sensor; and wherein when the controller determines that the fob detected as being in proximity to the sensor corresponds to a delivery based on the queried one or more delivery parameters, the controller activates the actuator to move the hatch from the closed position to one of the one or more open positions.
Ruffkess teaches of a system for receiving delivery of an item that includes wherein, in response to the sensor 114 detecting a package being in proximity to the sensor, the controller 118 queries one or more delivery parameters associated with the package detected as being in proximity to the sensor; and wherein when the controller determines that the package detected as being in proximity to the sensor corresponds to a delivery based on the queried one or more delivery parameters, the controller activates a locking mechanism to unlock the door and allow the door to move from from the closed position to one of the one or more open positions. (see at least [0037] of Ruffkess).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scanner with the Kataoka sensor and modify the Kataoka controller such that the Kataoka controller queries one or more delivery parameters associated with the fob, as taught by Ruffkess, in order “that delivery of the package 
Kataoka further discloses wherein the fob comprises a mobile device, (claim 3), wherein the hatch slides with respect to the door, (claim 7) wherein the hatch is at least partially located within a cavity of the door when the hatch is in the open position, (claim 9) further comprising a shelf 7 located on an inner side of the door, wherein a surface of the shelf is adjacent to the passage formed through the door, (claim 11) the shelf further comprising one or more walls formed around the sides thereof (claim 12), wherein the controller activates the actuator to move the hatch to the open position in response to the fob being detected in proximity to the sensor, (claim 13) and wherein the controller activates the actuator to move the hatch to the closed position within a designated period of time after moving the hatch to the open position. (see [0033] of translation of Kataoka) (claim 14)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess, as applied above.
Kataoka, as applied above, fails to disclose a wireless communications module in communication with the controller. Ruffkess teaches of a wireless communications module in communication with the controller. (see [0034],[0035])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a wireless communications module with Kataoka, as taught by Ruffkess, in order to expand the communications capabilities of the Kataoa device as well as “provide additional security from unwarranted intrusions by unauthorized third parties and cyber-attacks.” (see [0034],[0035])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess, as applied above, in further view of GB Chamberlain.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess, as applied above, in further view of US 6560926 to Gillett.
Kataoka, as applied above, fails to disclose wherein the sensor is located on a wall in proximity to the door. Gillett teaches of placement of a sensor 50 located on a wall in proximity to the door 18.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the Kataoka sensor on a wall in proximity to the door, as taught by Gillett, in order to provide easy access to the sensor. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess, as applied above, in further view of US 2018/0105289 to Walsh et al. (hereinafter “Walsh”).
Kataoka, as applied above, fails to disclose wherein one or more delivery parameters associated with the fob detected as being in proximity to the sensor include at least one dimension of the item, and wherein one of the one or more open positions corresponds to the at least one dimension of the item.
Walsh teaches of wherein when delivery of the item is detected by the sensor, at least one dimension of the item received on the controller such that the actuator moves the hatch to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kataoka controller, as taught by Walsh, in order to minimize unnecessary movement of the hatch; thus saving on energy costs. (claim 6)
Kataoka discloses a system for receiving delivery of an item comprising:
a door including at least one passage formed therethrough, the passage shaped to receive the item through the door;
a hatch movably located on the door and arranged at least partially over the passage formed through the door, wherein the hatch is adjustably movable over the passage between a closed position and one or more open positions that permit the item to pass through the passage formed through the door;
an actuator coupled with the hatch for moving the hatch between the one or more open positions and the closed position;
a sensor located on the door for detecting a fob when the fob is in proximity to the sensor; ad
a controller in electronic communication with the actuator and the sensor.
Kataoka fails to disclose wherein, in response to the sensor detecting the fob being in proximity to the sensor, the controller queries one or more delivery parameters associated with the fob detected as being in proximity to the sensor; and wherein when the controller determines that the fob detected as being in proximity to the sensor corresponds to a delivery based on the queried one or more delivery parameters, the controller activates the actuator to move the hatch from the closed position to one of the one or more open positions.
Ruffkess teaches of a system for receiving delivery of an item that includes wherein, in response to the sensor detecting a package being in proximity to the sensor, the controller 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a scanner with the Kataoka sensor and modify the Kataoka controller such that the Kataoka controller queries one or more delivery parameters associated with the fob, as taught by Ruffkess, in order “that delivery of the package may be verified” as well as to control, manage, and track items that pass through the door. (see [0034]-[0037] of Ruffkess.
Kataoka, as applied above, fails to disclose wherein one or more delivery parameters associated with the fob detected as being in proximity to the sensor include at least one dimension of the item, and wherein one of the one or more open positions corresponds to the at least one dimension of the item.
Walsh teaches of wherein when delivery of the item is detected by the sensor, at least one dimension of the item received on the controller such that the actuator moves the hatch to an open position that corresponds with the at least one dimension of the item. (see at least paragraph [0017])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kataoka controller, as taught by Walsh, in order to minimize unnecessary movement of the hatch; thus saving on energy costs. (claim 15)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess, as applied above, in further view of US 2007/0234643 to Siegal et al. (hereinafter “Siegal”).
Kataoka fails to disclose the hatch is mounted on a hatch frame within the door.
Siegal teaches of a similar door with a hatch frame 62 located at least partially within a cavity of the door. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a hatch frame with Kataoka, as taught by Siegal, in order to protect the door and hatch from wear and tear and fortify the perimeter around the hatch opening; thus making it more difficult for persons to forcibly open the hatch when the hatch is in the closed position.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Ruffkess in view of Siegal.
Kataoka further discloses a system for receiving delivery of an item comprising:
a door including at least one passage formed therethrough, the passage shaped to receive the item through the door;
a hatch slidably located on a door and arranged at least partially over the passage formed through the door;
an actuator coupled with the hatch for moving the hatch between the one or more open positions and the closed position;
a sensor located on the door for detecting a fob when the fob is in proximity to the sensor; ad
a controller in electronic communication with the actuator and the sensor.
Kataoka fails to disclose wherein, in response to the sensor detecting the fob being in proximity to the sensor, the controller queries one or more delivery parameters associated with the fob detected as being in proximity to the sensor; and wherein when the controller determines that the fob detected as being in proximity to the sensor corresponds to a delivery based on the queried one or more delivery parameters, the controller activates the actuator to move the hatch from the closed position to one of the one or more open positions.
Ruffkess teaches of a system for receiving delivery of an item that includes wherein, in response to the sensor detecting a package being in proximity to the sensor, the controller queries one or more delivery parameters associated with the package detected as being in proximity to the sensor; and wherein when the controller determines that the package detected as being in proximity to the sensor corresponds to a delivery based on the queried one or more delivery parameters, the controller activates a locking mechanism to unlock the door and allow the door to move from the closed position to one of the one or more open positions. (see at least [0037] of Ruffkess).

Kataoka fails to disclose a hatch frame located at least partially within a cavity of the door. Siegal teaches of a similar door with a hatch frame 62 located at least partially within a cavity of the door. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a hatch frame with Kataoka, as taught by Siegal, in order to protect the door and hatch from wear and tear and fortify the perimeter around the hatch opening; thus making it more difficult for persons to forcibly open the hatch when the hatch is in the closed position.

Response to Arguments
Applicant's arguments filed January 10, 2022 are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634